Citation Nr: 1639329	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-29 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to a rating in excess of 20 percent for right knee medial meniscus tear and internal derangement with scars.

3.  Entitlement to service connection for traumatic brain injury (TBI).

4.  Entitlement to service connection for dental trauma.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for an acquired psychiatric disability (other than PTSD), to include bipolar disorder.

8.  Entitlement to service connection for hearing loss in the right ear.

9.  Entitlement to an initial compensable rating for hearing loss in the left ear.



ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 2004 to August 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has recharacterized the Veteran's claim for bipolar disorder more broadly to an acquired psychiatric disability (other than PTSD) in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

In the October 2013 substantive appeal, VA Form 9, the Veteran requested a video conference hearing before the Board.  In June 2016, the Veteran was notified by letter that he was scheduled for a video conference hearing in August 2016.  The June 2016 notice was sent to the most recent address of record.  The Veteran failed to appear for the August 2016 hearing and, as of this date, no response has been received by the Veteran.  Accordingly, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).  

A private attorney withdrew as the Veteran's representative for the issues on appeal in May 2014 prior to certification of this appeal.  The record reflects that written notice was provided to the Board and the Veteran in May 2014 and June 2014.  In the July 2014 cover letter to a statement of the case for issues not currently on appeal before the Board, the Veteran was afforded the opportunity to select another representative.  As of this date, there has been no response from the Veteran; therefore, the Board will proceed under the assumption that he wishes to represent himself.  See 38 C.F.R. § 20.608(a) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from August 2011 to March 2013 and July 2014 VA Disability Benefits Questionnaire (DBQ) examination for knee and lower leg conditions through QTC Medical Services.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to a rating in excess of 20 percent for right knee medial meniscus tear and internal derangement with scars; service connection for TBI, dental trauma, asthma, PTSD, an acquired psychiatric disability (other than PTSD), and hearing loss in the right ear; and an initial compensable rating for hearing loss in the left ear are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned at 10 percent, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular or extra-schedular evaluation for tinnitus in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2012 and August 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant a VA examination and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

In the August 2012 VA rating decision, service connection for tinnitus was granted.  The Veteran was assigned a 10 percent rating effective from March 23, 2012.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  In October 2012, the Veteran submitted a notice of disagreement with the August 2012 rating decision for all issues, including this particular issue.  

Since the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus, the Board finds there is no legal basis upon which to award a higher schedular evaluation for tinnitus.  As such, entitlement to a rating for tinnitus in excess of 10 percent is not warranted on a schedular basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual disability basis, the Board finds that the record does not show that the Veteran's tinnitus was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis at any time during the appeal period.  See 38 C.F.R. § 3.321(b)(1).

A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation of 10 percent with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  Throughout the course of the appeal, the Veteran's medical history and lay statements do not indicate any additional symptomology since the initial grant in August 2012.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); VAOPGCPREC 6-96 (August 16, 1996).  The evidence does not show anything unique or unusual about the Veteran's tinnitus that would render the schedular criteria inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected tinnitus under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).

The Board has considered the possibility of staged ratings and finds that the schedular rating for the disability on appeal has been in effect for the appropriate period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

An initial rating in excess of 10 percent for tinnitus is denied.


REMAND

In the August 2012 rating decision, VA increased the disability rating for service-connected right knee medial meniscus tear and internal derangement with scars to 20 percent for the entire appeal period from September 2, 2011.  In October 2012, the Veteran submitted a notice of disagreement with the August 2012 rating decision for all issues, including this particular issue.  Although the AOJ acknowledged receipt of the notice of disagreement, as noted in a January 2013 letter, the record does not show the AOJ has issued a Statement of the Case for this particular issue.  As such, this issue is remanded for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

A remand is needed to obtain VA examinations and medical opinions for the issues of entitlement to service connection for TBI, dental trauma, asthma, PTSD, and an acquired psychiatric disability (other than PTSD).  See 38 C.F.R. §§ 3.303, 3.304 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Approximately one month prior to filing a claim for service connection for TBI in September 2011, the Veteran underwent a VA consultation for TBI in August 2011.  The Veteran reported having 2 occurrences of loss of consciousness, 1 occurrence of disorientation or confusion, 2 occurrences of post traumatic amnesia, and falling down a flight of stairs, hitting his head, and being told by a medic he had a concussion.  The consulting physician concluded "yes - history of the injury and course of clinical symptoms consistent with diagnosis of TBI sustained during OEF/OIF deployment."  While the Veteran marked "yes" for having or ever having had a history of a head injury, memory loss, or amnesia and a period of unconsciousness or concussion in an October 2006 Report of Medical History, review of his remaining service treatment records are silent for any head injury from a fall.  For purposes of this remand, the Board acknowledges that the Veteran is competent to report readily observable features or symptoms of an event in service; however, the Board must still determine whether the Veteran's statements are competent and credible to support a nexus between TBI and an in-service event after review of the pertinent evidence of record.  See Layno v. Brown, 6 Vet. App.465, 469 (1994).  In light of such evidence, additional development is needed to determine the etiology of the Veteran's TBI.

In a March 2012 VA Form 21-4138, the Veteran reported his mouth was sore due to fillings and from a root canal after being hit in the face.  Review of his service treatment records document his report and treatment in August 14, 2006, for being knocked in the front teeth one month prior, August 18, 2006, treatment for a root fracture and tooth severely dislocated from injury, and his June 2008 report that a left tooth was fractured in 2006.  During the appeal period, the Veteran also reported he lost a tooth during VA treatment in November 2012.  In light of such evidence, additional development is needed to determine the existence and etiology of any dental trauma or disease process compensable for VA purposes. 

In the March 2012 VA Form 21-4138, the Veteran referenced the onset of asthma at the age of 27, which was approximately two years after separation from service.  The AOJ characterized this statement as a request for service connection for asthma.  Review of his service treatment records show treatment for an acute upper respiratory infection in May 2008 and June 2008 and notations of the Veteran's smoking tobacco history.  His DD Form 214 also lists his military occupational specialty (MOS) as mechanical maintenance man.  During the appeal period since March 2012, VA treatment records document his diagnosis and ongoing treatment for asthma.  In light of such evidence, additional development is needed to determine the etiology of his asthma, to include consideration of any nexus to his job duties and respiratory treatment during active service.  

Review VA treatment records during the appeal period since September 2011 document "positive screen for PTSD and MDD [major depressive disorder]," Veteran's reported diagnoses of PTSD and bipolar disorder by a primary care physician, medication for depression, and an Axis I diagnosis of depression not otherwise specified (NOS).  In light of such evidence, additional development is needed to identify the Veteran's primary care physician for psychiatric symptoms and make an attempt to obtain these potentially relevant records, as well as to determine the existence and etiology of any current psychiatric disability.

Next, a remand is needed to obtain an additional VA medical opinion and examination for the issue of entitlement to service connection for hearing loss in the right ear.  When VA undertakes to provide a VA examination and/or medical opinion, it must ensure that the examination and/or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In May 2012, the Veteran was afforded a VA DBQ examination for hearing loss and tinnitus through QTC Medical Services.  The examiner noted review of the claims file and clinical findings from examination and provided a medical opinion with a rationale based on an inaccurate factual history for service connection for hearing loss in the right ear.  Specifically, the examiner noted, in part, "[h]earing [c]onservation data dated October 2006 to July 2008 showing normal hearing bilaterally."  Review of service treatment records shows the October 2006 and July 2008 audiometry readings revealed some degree of hearing impairment in the right ear, specifically at the 4000 Hertz range of 30 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Additionally, while the examiner noted that data from October 2004 to October 2006 indicated a threshold shift at the 1000 Hertz range for the left ear, the Board notes such data also indicates a threshold shift at the 500, 2000, 3000, and 4000 Hertz ranges in the right ear, as well as a threshold shift at the 1000 Hertz range in the right ear from October 2006 to July 2008.  

Furthermore, the requested remand development for the issue of entitlement to service connection for hearing loss in the right ear may impact the issue of entitlement to an initial compensable rating for hearing loss in the left ear.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As a result, the latter issue is inextricably intertwined and must also be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a Statement of the Case addressing the issue of entitlement to a rating in excess of 20 percent for right knee medial meniscus tear and internal derangement with scars.  A timely perfected appeal must be filed to vest the Board with appellate jurisdiction over any claim.  Otherwise the appeal may be closed by the AOJ.

2.  Request that the Veteran identify and provide or authorize the release of any non-VA records that are relevant to his claims for entitlement to service connection for PTSD, an acquired psychiatric disability (other than PTSD), and dental trauma.  

Also, obtain and associate with the claims file any outstanding VA treatment records dated from March 2013 forward.  

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for an aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the foregoing development and associating all additional records with the claims file, obtain a medical opinion to determine the etiology of the Veteran's TBI.  If the physician concludes that an examination is required, one should be provided.  The physician should note that review of the file occurred, to include the Veteran's service records and any other medical records obtained.  A complete rationale should be provided for the opinion.

The VA physician must prepare an opinion as to whether it is at least as likely as not, i.e., is there a 50/50 chance or above, that the Veteran's diagnosis of TBI (rendered within close proximity to the date of claim in September 2011, even if it has since resolved) manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service from September 2004 to August 2008.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology during service, such as hitting his head.  If there is any basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
 
5.  Obtain the appropriate examination to determine the existence and etiology of any dental trauma that may exist.  The examiner should note that review of the file occurred, to include the Veteran's service records and any other medical records obtained.  A complete rationale should be provided for the opinion.  

For any dental trauma or disease process identified (even if it has resolved since March 2012), the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance or above, that it manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service from September 2004 to August 2008, to include consideration of August 2006 dental treatment.

6.  Obtain the appropriate examination to determine the etiology of asthma.  The examiner should note that review of the file occurred, to include the Veteran's service records and any other medical records obtained.  A complete rationale should be provided for the opinion.

Identify any diagnosis of asthma since March 2012 (even if it has since resolved), to include notations of the diagnosis and treatment in VA treatment records (located in Virtual VA).  

For the diagnosis identified, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance or above, that it manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service from September 2004 to August 2008, to include consideration of May 2008 and June 2008 treatment for an acute upper respiratory infection, denial and admission to smoking tobacco products in October 2004 and January 2005, respectively, and MOS duties as a mechanical maintenance man.  

7.  Obtain the appropriate examination to determine the existence and etiology of any diagnosis of PTSD or an acquired psychiatric disability (other than PTSD) that may exist.  The examiner should note that review of the file occurred, to include the Veteran's service records and any other medical records obtained.  A complete rationale should be provided for the opinion.

a) The examiner must identify all currently diagnosed psychiatric disorder(s) (even if it has resolved since September 2011).  If depression NOS is not diagnosed, the examiner must address this prior diagnosis of record.
   
b)  For each currently diagnosed psychiatric disorder, the examiner must opine as to whether it is at least as likely as not that the diagnosis manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service from September 2004 to August 2008.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology during service.  If there is any basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

8.  Obtain an additional VA examination for hearing loss.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.

The VA examiner must (a) identify whether the Veteran has a diagnosis of hearing loss in the right ear for VA purposes pursuant to 38 C.F.R. § 3.385, and if so, (b) opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the  current diagnosis arose during service or is otherwise related to the Veteran's military service, to include consideration of some degree of hearing impairment in the right ear at the 4000 Hertz range in October 2006 and July 2008 and the decrease in audiometry readings from October 2004 to October 2006 and from October 2006 to July 2008; and (c) report all signs and symptoms necessary for rating the Veteran's service-connected hearing loss in the left ear, utilizing the appropriate DBQ.

9.  After the development requested has been completed, the AOJ should review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

10.  When the development requested has been completed, the remaining issues on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


